 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     DAVID RIZK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       david_rizk@fd.org
 7

 8   Counsel for Defendant PONCE
 9

10                               IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                           Case No.: CR 19–44 CRB
15                         Plaintiff,
                                                             STIPULATION AND [PROPOSED]
16                 v.                                        ORDER TO CONTINUE STATUS
                                                             CONFERENCE RE: CAP
17       ANTHONY PONCE,                                      ASSESSMENT
18                         Defendant.
19

20

21               The above titled matter is currently scheduled for a status conference regarding the

22   defendant’s CAP assessment on August 21, 2019 at 1:30 p.m. At the request of Pretrial

23   Services, the parties are agreeing to continue this status conference four weeks, and request that

24   it be placed calendar for September 18, 2019 at 1:30 p.m., or at such other time as is convenient

25   for the Court.

26          \\

27          \\

28          \\

     [PROPOSED] STIPULATED ORDER
     PONCE, CR 19–44 CRB, CR 18-414 EMC
 1
                 IT IS SO STIPULATED.
 2
                        August 2, 2019        DAVID L. ANDERSON
 3
                        Dated                 United States Attorney
 4                                            Northern District of California

 5                                                      /S
 6                                            SAILAJA PAIDIPATY
                                              Assistant United States Attorney
 7

 8
                        August 2, 2019        STEVEN G. KALAR
 9                      Dated                 Federal Public Defender
                                              Northern District of California
10

11                                                      /S
                                              DAVID RIZK
12                                            Assistant Federal Public Defender

13                                                                S DISTRICT
                                                               ATE           C
                    IT IS SO ORDERED.                         T
14




                                                                                    O
                                                          S




                                                                                     U
                                                        ED




                                                                                      RT
                                                    UNIT




15                       08/02/2019




                                                                                            R NIA
16                       Dated                  CHARLES BREYER
                                                                            . Breyer
                                                                    harles RDistrict Judge
                                                     NO




                                                Senior Unitedd g e States
                                                                   C


                                                                                            FO
                                                          Ju
                                                      RT




17
                                                             ER                         LI
                                                        H




                                                                                    A
                                                                  N                     C
                                                                                    F
18                                                                    D IS T IC T O
                                                                            R

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     PONCE, CR 19–44 CRB, CR 18-414 EMC
                                          2
